IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

RAYMOND JOHNSON,                        NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-1311

JULIE JONES, SECRETARY
DEPARTMENT OF
CORRECTIONS,

      Respondent.

_____________________________/

Opinion filed December 4, 2017.

Petition for Writ of Certiorari – Original Jurisdiction.

Raymond Johnson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Kristen J. Lonergan, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

WOLF, WINOKUR, and JAY, JJ., CONCUR.